Citation Nr: 1627893	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  08-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post-operative (right shoulder disability), to include consideration of an extraschedular rating.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and from November 1978 to May 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied the Veteran's claim for an increased rating for a right shoulder disability.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claim as well as a claim for service connection for a left shoulder disability in July 2011.  A December 2011 rating decision assigned a 40 percent rating for the instant right shoulder disability. 

By a decision dated in July 2012, the Board denied the Veteran's claim for disability rating in excess of 40 percent for chronic right shoulder bicep tendonitis.  The Veteran appealed the Board's July 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to an increased rating.  In a November 2013 Order, the Court endorsed the JMR and vacated the July 2012 Board decision.  In May 2014, the Board remanded the claim on appeal for compliance with the instructions in the November 2012 Court-adopted JMR.  

In a March 2015 decision, the Board again denied a disability rating in excess of 40 percent for chronic right shoulder bicep tendonitis.  The Veteran appealed this decision to the Court and in December 2015, the parties filed another JMR that was endorsed by the Court that same month.  The case has been returned to the Board for action consistent with the terms of the JMR.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the December 2015 JMR, the Board finds that additional development is necessary regarding the Veteran's right shoulder disability.  

Increased Rating

In the 2015 JMR, the parties agreed that the Board erred in failing to properly discuss the March 2007 VA examination report that noted freezing of the right shoulder joint during a flare-up.  The Board also both stated that the Veteran had ankylosis in the right shoulder joint and that he did not have ankylosis in the right shoulder joint.  

The Veteran's most recent VA examination of the right shoulder was performed in August 2014.  Since that time, the Veteran has applied for a TDIU and contends he has worsening symptomatology in his right shoulder.  He has specifically reported that he is unable to work because he cannot use his dominant, right arm.  He reported working in an administrative capacity until 2014, but because of his right shoulder problems, he could only work 10 hours per week.  He reported that his right shoulder disability also impacts his ability to drive and impairs his sleep.  In other words, his symptoms have increased since the 2014 examination and render him unemployable.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a new VA examination is warranted to determine the current severity of his right shoulder disability and its functional impact.  

The Board also notes that in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, but it is not precluded from considering whether the case should be referred to the Director, Compensation Service.  Although the Veteran has not specifically requested extraschedular consideration regarding his right shoulder disability, the Board finds that referral for extraschedular consideration is required under 38 C.F.R. § 3.321(b)(1).

TDIU

The Veteran's TDIU claim is inextricably intertwined with the remanded claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right shoulder disability.   

The electronic claims file, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All relevant tests and studies should be undertaken.  

The examiner should describe functional and occupational impact of the right shoulder disability.  The examiner should also comment on the degree of disability of the right shoulder due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he/she was unable to do so.

2.  After the examination has been completed, refer the claim for entitlement to a disability rating in excess of 40 percent for the service-connected right shoulder disability to the VA Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b).

3.  Perform any additional development deemed necessary.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-including the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




